DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/696,540 filed 7/11/2018.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 09/28/2021 has been considered.
Drawings
4. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer to be protected; the multiple layers; the first and second adjacent layers and the step of further etching to etch more deeply into the opening after forming the ALD liner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claims 1-11 are objected to because of the following informalities:  Since claim 1 requires a step of etching an opening, the recitation calling for, “… the opening extending etching below …” is vague and/or confusing. It is not clear if the requirement is for a further step of etching to extend the opening. Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The application as originally filed does not specifically support the recitation calling for, “… forming an atomic layer deposition (ALD) liner … etching to etch more deeply into the opening … removing the ALD liner” (claims 1 and 12). Note that the specification lacks description regarding the steps of etching to etch more deeply into the opening before removing the ALD liner. While Figs. 4C-D and 5B-C appear to show the steps of removing the ALD liner followed by the step of etching to etch more deeply into the opening, Figs. 6D-E show the step of ALD liner removal but is not followed by a step of etching to etch more deeply into the opening.

    PNG
    media_image1.png
    329
    624
    media_image1.png
    Greyscale
 
 
    PNG
    media_image2.png
    481
    1027
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    487
    547
    media_image3.png
    Greyscale

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG-Pubs 2019/0067089 and 2008/0311755 to Yang et al. and Zin et al. respectively teach a method of processing a microelectronic workpiece including a step of etching to etch more deeply into an opening after a step of partially removing a liner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893